Citation Nr: 0730676	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to June 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).


FINDING OF FACT

Chronic malaria was not manifested within service, and the 
evidence does not indicate continuity of symptomatology since 
1970.  


CONCLUSION OF LAW

The criteria for service connection for residual of malaria 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been satisfied without prejudice 
to the veteran.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  An October 2003 letter from the RO provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letter specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The Board also notes that a May 2006 letter provided notice 
regarding both potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
May 2006 notice letter was not provided before the 
adjudication of his claim, the veteran had ample time to 
submit evidence, to include testimony, after receiving the 
letter.  Additionally, the Board notes that because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained, and he has had a hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, namely there is no evidence of chronic 
malaria in service or current residuals of malaria due to 
service, a VA examination with nexus opinion is not 
necessary.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records report that the veteran began a 
malaria prophylaxis course in October 1970.  Shortly 
thereafter, the veteran sought treatment for chills, 
dizziness, and fever.  See October 1970 treatment record.  
The record reports that the veteran had 2 negative malaria 
smears and the assessment was "rule out malaria."  Id.  A 
subsequent treatment record notes that the veteran was a 20 
year-old male with malaria findings and that the veteran was 
treated with quinine for 10 days and had been returned to 
duty.  See treatment summary record.  Subsequent service 
medical records do not report any findings or complaints of 
malaria, malaria symptoms, or residuals, and the separation 
exam record is negative for findings or a history of current 
or past malaria.  Post-service treatment records are negative 
for any symptoms or findings of malaria or residuals of 
malaria.  

Initially, the Board notes that the evidence of record does 
not include a definite diagnosis of malaria.  The Board finds 
the veteran's history of malaria credible however, and for 
the purpose of this decision, will accept his contentions as 
true.  Even assuming the veteran had malaria in 1970, 
however, the evidence does not indicate that the veteran had 
chronic malaria in service.  The October 1970 service medical 
records indicate that the veteran's malarial symptoms 
resolved after treatment.  The fact that subsequent records 
do not report any additional findings of or treatment for 
malaria indicates that the October 1970 bout of malaria was 
acute and transitory, rather than chronic.  

When a condition noted in service is not shown to be chronic, 
or where chronicity might be legitimately be questioned, 
continuity of symptomatology is required to support the 
claim.  See 38 C.F.R. § 3.303.  In this case, because the in-
service finding of malaria is not shown to be a chronic 
disability, continuity of symptomatology is required.  

The evidence of record does not support a finding of 
continuity of symptomatology, however.  Post-service 
treatment records do not report any treatment for, or 
diagnosis of, malaria, malaria-like symptoms, or residuals of 
malaria.  Although the veteran testified that he has 
residuals of malaria, the veteran's assertions, standing 
alone, are not sufficiently probative to warrant a grant of 
service connection.  Generally, a layperson, while competent 
to report symptoms, is not competent to comment on the 
presence or etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Consequently, while the veteran 
is competent to report symptoms such as shortness of breath 
and neck and shoulder aches, his statements are not competent 
medical evidence of a link between the symptoms and the in-
service malaria.  Based on the absence of corroborative 
medical records or opinion to establish continuity of 
symptomatology resulting from in-service malaria, service 
connection must be denied.  


ORDER

Service connection for malaria is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


